UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 15, 2013 ADVANCED MEDICAL ISOTOPE CORPORATION (Name of registrant as specified in its charter) Delaware 000-53497 80-0138937 (State or other jurisdiction of Incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 6208 W. Okanogan Ave. Kennewick, WA 99336 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (509) 736-4000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 7 – Regulation FD Disclosure Item 7.01Regulation FD Disclosure During October 2013, the Company will participate in several presentations to investors and market professionals outside the United States. The document attached hereto as Exhibit 99.1 will be used in connection with the meetings. The information in this Item 7.01 of Current Report on Form 8-K, as well as Exhibit 99.1, shall not be treated as "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Item 9.01. Financial Statements and Exhibits (d) Exhibits. Exhibit Number Description PowerPoint presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 15, 2013 ADVANCED MEDICAL ISOTOPE CORPORATION By: /s/ James C. Katzaroff Name: James C. Katzaroff Title: Chairman and Chief Executive Officer 2
